 In the Matter Of JACKSON DAILY NEWS, INC.andJACKSON PRINTINGPRESSMEN AND ASSISTANTSUNION No. 215Cases Nos. C-437 and R-487.-Decided October 10, 1938Newspaper Publishing Industry-Interference, Restrcuint,and Coercion:anti-union statements;engenderingfear of loss of employment ;granting of wageincreases to forestall organization-UnityAppropriatefor CollectiveBargaining:stereotypers,pressmen,and assistants;eligibility for membershipin only organi-zation among employees;communityofinterest-Representatives:proof ofchoice : certificates of authorization-CollectiveBargaining:refusal torecognizeunion as exclusive bargainingagent; refusalto discussproposed contract ortomake counterproposals;employer ordered togrant union recognition asexclusive representative-Conciliation: efforts at, by U. S. Department of Labor-Investigation of Representatives:petitionfor,dismissed,in view oforder tobargain.Mr. Samuel Lang,for the Board.Mr. William H. Watkins,of Jackson, Miss., for the respondent..Mr. Joe E. Wilson,of Pressmen's Home, Tenn., for the Union.Miss Carolyn E. Agger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 4, 1937, Jackson Printing Pressmen and Assistants UnionNo. 215, herein called the Union, filed a petition with the Regional Di-rector for the Fifteenth Region (New Orleans, Louisiana) alleging thata question affecting commerce had arisen concerning the representa-tion of the pressmen, assistants, and stereotypers employed by Jack-son Daily News, Inc., Jackson, Mississippi, herein called the respond-ent.On December 1, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Na.tionalLabor Relations Act, 49 Stat. 449, herein called the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended,ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice; and pursuant to Article III,Section 10 (c) (2), and Article II, Section 37 (b), of the aforesaid9 N. L. R. B., No. 20.120 DECISIONS AND ORDERS121Rules and Regulations, further ordered that, for the purposes of hear-ing, the representation case be consolidated with proceedings involv-ing charges and amended charges which had been filed by the Union.Upon charges and amended charges duly, filed by the Union, theBoard, by the Regional Director, issued its complaint dated Decem-ber 2, 1937, against the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices within themeaning of Section 8 (1) and (5) and Section 2 (6) and -(7) ofthe Act.A copy of the complaint, accompanied by notice of hearing,was duly served upon the respondent and the Union.An amend-ment to the complaint was duly served upon the respondent on Decem-ber 7, 1937.The complaint, as amended, alleged in substance, so far as herematerial, that the respondent had attempted to discourage member-ship in the Union by threats of loss of employment, by offers ofincreases in wages for withdrawing from membership, by expres-sions displaying hostility toward -union organization, and by thequestioning of employees concerning their "loyalty" to the respond-ent, thereby interfering with, restraining, and coercing its employeesin the exercise of rights guaranteed in Section 7 of the Act.Thecomplaint, as amended, further alleged that the pressmen, assistants,and stereotypers constituted an appropriate bargaining unit; thata majority of the employees in this unit had designated the Unionas their representative for purposes of collective bargaining, and thatthe respondent had refused to bargain collectively with the Union.The respondent filed an answer to the complaint, dated December6, 1937, which was amended on December 8, 1937, denying the allega-tions with regard to the unfair labor practices charged, alleging thatits business was intrastate in character, and praying that the com-plaint be dismissed.Pursuant to notice, a hearing was held at Jackson, Mississippi,December 9 and 10, 1937, before Eugene P. Lacy, the Trial Examiner'duly designated by the Board.The Board, the respondent, and theUnion were represented and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and toproduce evidence bearing upon the issues was afforded all parties.In its answer the respondent prayed and during the hearing therespondent moved for dismissal of the complaint upon the groundsthat the operations of the respondent had no such relation to com-merce among the several States or foreign countries as to conferany jurisdiction upon the Board; and that the respondent was nevernotified that its employees had selected the Union to represent them.The prayer and motion were overruled by the Trial Examiner.During the hearing the Trial Examiner made several other rulings.on objections to the admission of evidence.The Board has reviewed 122NATIONALLABORRELATION'S BOARDthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are affirmed.The respondent filed a brief dated December 17, 1937, relating tothe evidence and to the question of the Board's jurisdiction over thecause.On February 9, 1938, the Trial Examiner filed his IntermediateReport in which he found that the majority of the employees inthe printing and stereotyping departments had designated the Unionas their representative for purposes of collective bargaining; thatthe respondent had refused to bargain collectively with the Unionas exclusive representative of the employees in the alleged appro-priate unit and that the respondent had interfered with, restrained,and coerced its employees in the exercise of rights guaranteed themin Section 7 of the Act.The Trial Examiner recommended thatthe respondent cease and desist from interfering with, restraining,and coercing its employees;and that the respondent recognize, andbargain collectively with the Union as the representative of therespondent's employees in the press and stereotyping departments.On February 25, 1938,the respondent filed exceptions to the Inter-mediate Report.The Board has considered these exceptions andfinds them to be without merit.On March 26, 1938, the respondent,filed a motion for the resub-mission of the cause to the Trial Examiner,alleging that prior tothe hearing it had not understood that the Union represented a ma-jority of the employees or that the Union desired to bargain as toany matter other than a closed-shop agreement;that subsequent tothe hearing,the respondent met with the representative of the Unionand discussed wages, hours, and a closed-shop contract.On April 29,1938, the respondent filed an amendment to its motion.The amend-ment, after reserving the respondent's objection to the Board's juris-diction, stated that the respondent"iswilling to deal with its em-ployees collectively,and to recognize as exclusive bargaining agentsuch representatives as its employees in said unit may designate.Thecompany is willing to recognize Joseph A.Wilson(representativeof the Union)as such representative."The Regional Directorreports that the Union does not agree that the question of a closed-shop agreement is the only point of difference between it and therespondent,and that the Union contends that the respondent hasrefused to bargain collectively with the Union or its,representatives.Since the motion was filed subsequent to a full hearing with allparties participating,we are of the opinion that the motion shouldbe denied.While prior to the hearing the respondent may have mis-understood its duty under the Act, if it has since determined to bar-gain collectively,itwill not now be injured by an order to do so.The motion,as amended,is therefore hereby denied. DECISIONS AND ORDERS123'On September 27, 1938, a hearing for the purpose of oral argumentwas had before the Board at Washington, D. C. Only the Union.appeared.The respondent submitted a brief.Upon the whole, record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation, engaged in the publica-tion of a daily afternoon newspaper and a Sunday morning news-paper in the city of Jackson, Mississippi.The daily circulation ofthe newspaper is between 28,000 and 30,000, practically all of whichis confined to the State of Mississippi.The respondent's newspapercarries news of local, national, and foreign affairs, local and nationaladvertising matter, special features, cartoons, and comic strips.Out-of-State news is supplied by the United Press, to which the respond-ent , is a subscriber, and by the Associated Press, of which the re-spondent is a member.The news dispatches are delivered by theseorganizations to the respondent's place of business by means of tele-type machines located in the respondent's building and are therepicked up by reporters employed by the respondent.The AssociatedPress, by its rules, is entitled to all local news which appears in theJackson Daily News.This local news is sent out by teletype by thelocal representative of the Associated Press and amounts to an aver-age of 1,300 words a day, according to the local representative's esti-mate.The national advertising carried by respondent's newspaperis procured for it by an agent which has its place of business outsideof the State of Mississippi.The sale of advertising service to na-tional advertisers accounts for 12.38 per cent of respondent's totalIncome, or $41,654.63.Approximately 35 per cent of the respondent's total expenses areincurred in the purchase of goods and services originating outsidethe State of Mississippi.The cost of special features and the Asso-ciated Press and United Press services amounted to $31,312.59, or 9.73per cent of the total expenses incurred for the fiscal year endingNovember 30, 1937.Feature and advertising materials are sent tothe respondent by wire, express, parcel post or through the regularmail.The respondent purchases almost all of its raw materials,newsprint, ink, metal, mats and blankets outside of the State at ayearly cost of $80,566.55, or 24.10 per cent of the respondent's ex-penses.The largest single item purchased outside of the State is thenewsprint, which is brought from Canada by rail.The respondentpurchases about 1,500 tons of newsprint a year, which cost $52,722.73in the fiscal year ending November 30, 1937; freight on newsprintamounted to $23,654:31, or 7.30 per cent of the total expenses of theI 124NATIONAL LABOR RELATIONS BOARDnewspaper.All of the ink used by the respondent is brought byregular interstate truck lines from Louisiana to its plant.The respondent employed seven men and a foreman in its stereo-typing and printing departments (pressroom) in July 1937.At thetime of the hearing, the respondent employed eight men and a part-time foreman.II.THE ORGANIZATION INVOLVEDJackson Printing Pressmen and Assistants Union No. 215 is affili-ated with the International Printing Pressmen and Assistants Unionof North America and is a labor organization, admitting'to its -mem-bership printing pressmen, their assistants, and stereotypers in therespondent's plant.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionCaleb Dortch, who ran an. engraving plant of his own, was also theforeman of the respondent's pressroom.On July 27, 1937, the daywhen an attempt was made by the Union to open negotiations withthe respondent for a union contract, Dortch called two employees,Hudson and Mashburn, over to his engraving, plant.Dortch theninformed Hudson that the "trouble" they were having with the Unionwas about to "get" their jobs and that if the matter were dropped,Johnson, the respondent's business manager, "talked like" he wouldgive them a raise.Dortch also told the employees that Johnson wasvery "bitterly against the Union."Hudson was a union member;Mashburn was not.Two employees testified that several days laterDortch reported to them that Johnson had said that "whenever aunion contract was placed" on his desk, "he would fire the entirecrew."admitted that he had told Mashburn that Johnson was very muchopposed to a "union contract" and that if the agitation for one con-tinued, he did not know what would happen.. Dortch further stated'that he had told several employees that he feared that the fight forunion recognition was a losing one because of Johnson's attitude. Inview of Dortch's admissions,,we are satisfied that he made substan-tially the statement attributed to him and we so find.Although at the hearing Johnson denied that Dortch had informedhim as to the attitude of various employees toward, the Union,Dortch admitted that he had found out from the various employees,whether they would take the side of Johnson or that of the Union,if decisive action became necessary, and that he had reported theirattitudes to Johnson.Dortch testified that his purpose in so doingwas to "iron out all of the difficulties in the press room."Dortchfrankly stated that another method employed by the respondent to DECISIONS AND ORDERS125iron out the difficulties was the granting of raises to certain of theemployees.Wage raises had been promised to some of the employeesfor sometime in the future, but they were granted sooner than wasoriginally contemplated, with the admitted purpose of discouragingthe men from pressing for a union contract.Dortch stated at the hearing that Johnson did not object to em-ployees carrying union cards so long as they did not attempt to usethem in collective bargaining.Itwas this attitude of Johnson'swhich Dortch attempted to convey to the employees.The respond-ent's actions in warning its employees that their jobs might be en-dangered if they persisted in pressing for a contract, in indicatingthat if the union activity was stopped a raise might be forthcoming,and in fact granting a wage increase for that express purpose, wereintended to discourage union membership and collective bargaining.From the facts set forth above, we find that the -respondent hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. The refusal to bargain collectively1.The appropriate unitThe Union alleges that the unit appropriate for collective bargain-ing consists of the pressmen, assistants, and stereotypers employedin the respondent's plant.Evidence was introduced to show that thepressmen, assistants, and stereotypers worked closely together in get-ting out the paper after it had been set up in the composing room ;that some employees worked as both pressmen and stereotypers; thatDortch, the foreman, was not considered a part of the bargainingunit, and that the pressmen, assistants, and stereotypers were eligiblefor membership in the Union. The respondent denied in its answerthat these employees constituted an appropriate bargaining unit butmade no alternative suggestion and introduced no evidence in supportof the denial.We find that the pressmen, assistants, and stereotypers,_ excludingthe foreman, constitute a unit appropriate for the purpose of collec-tive bargaining, and that said unit will insure to employees of therespondent the full benefit of their right to self-organization andcollective bargaining and otherwise effectuate the policies of the Act.2.Representation by the Union of the majority in the appropriateunitIn July 1937, the respondent employed seven pressmen and stereo-typers in its plant. It was not disputed, and there was considerableevidence that, of these, three were members of the Union in July 1937and for sometime previous thereto.On July 26, 1937, three otheremployees, Mashburn, Abraham, and Carithers, signed certificates of 126NATIONAL LABOR RELATIONS BOARDauthority, authorizing the Union to represent them in bargainingwith the respondent.The certificates were introduced in evidenceand the employees testified that they had signed them.About amonth thereafter, another man was given full-time employment inthe respondent's pressroom and he became a union member.At the hearing, three employees testified that they no longer desiredtheUnion to represent them.One of the employees, Mashburn,talked to counsel for the Board on December 6, just prior to thehearing, and informed him that he still desired the Union to repre-sent him.Two nights later, Mashburn was told by the foreman togo to a meeting in the office of counsel for the respondent, at whichJohnson, the respondent's business manager, was present.Mash-burn testified, on cross-examination, that it was then he decided thathe no longer desired the Union to represent him.We are unable togive any weight to a decision made by an employee under such cir-cumstances and therefore disregard the repudiation.The repudia-tion of the Union by the other two men is also open to some ques-tion as to whether they had acted of their own free will, but sincetheir action can have no effect upon the question of a majority, itis not necessary to discuss it.We find that on July 26, 1937, and thereafter, the Union was theduly designated representative of the majority of the employees inthe appropriate unit, and, pursuant to Section 9 (a) of the Act, wasthe exclusive representative of all of the employees in such unit forpurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.3.The refusal to bargainOn July 28, 1937, Joe Wilson, the union representative, telephonedJohnson and asked him for an interview. Johnson replied that he didnot know what there was to talk about but agreed to see Wilsonthe following day.Wilson then mailed a letter to Johnson whichstated thatWilson would like to discuss an enclosed proposed con-tract covering hours, wages, and working conditions. Johnson wasdisturbed by the telephone conversation and went to see one Wallace,the State organizer for the Union, whom he had known for some time.Johnson informed Wallace that Wilson was attempting to organizehis pressroom in order to obtain higher wages, which the respondentwas unable to pay. Johnson further stated that he did not likeoutsiders butting in and dictating.Wallace told Johnson that liewas unable to assist him.On July 29 Johnson met with Wilson.Wilson's letter and theproposed contract had not arrived at the time of the interview butcame later during the afternoon.Wilson asked Johnson whetherhe had seen the contract and informed him that the Union represented DECISIONS AND ORDERS127a majorityof the employees in thepress andstereotyping divisions,and askedJohnson torecognizethe Union as the collective bargain-ing agencyfor them and to meet witha committeeof the employeesto discusswages,hours, and working conditions.Johnson refused torecognizetheUnion or meet with the employees, stating that hewould not "sign anything" and that he had "nothing to talk about"with the employees' committee.Wilson told Johnson that he didnot know whether or not he could sign the contract until he saw it.Johnson replied that "if it is a contract whichcallsfor theunioniza-tion of my press room I will tell you now I will not do it." Johnsonstated at the hearing that he did not even read Wilson's letter andthe proposed contract when they arrived that afternoon,because 'he``wasn't interested."A few days later, Wilson, having been convinced that he couldmake no headway with the negotiations, referred the matter to theDirector of Conciliation of the Department of Labor.The repre-sentative of the Department of Labor was unable to arrange asettlement of the dispute and informed Wilson that the respondent'sofficials "couldn't reconcile themselves to deal with" the Union.Afurther attempt at negotiation was made about 2 weeks later, whenthe president of the local again asked Johnson torecognizethe Unionas the bargaining agent for the employees,since amajority of themhad so designated it.Johnson again refused.`-Johnson denied that he had been informed, by the employees or byWilson, that a majority of the employees had designated the Unionas their representative for collective bargaining and said that hedid not know this to be a fact.However, both Wilson and the presi-dent of the, local testified that they had so informed Johnson, andwe find that Johnson was so informed.Both at the hearing and in his conference with Wilson, Johnsonindicated that his primary objection to entering into a contract withthe Union was that he was opposed to a closed shop.While the Actdoes not compel an employer to enter into a closed-shop agreement,or to agree upon any particular terms, it does require him to acceptthe procedure of collective bargaining, that is, to negotiate with thehonest intent to reach a collective agreement. In his interview withWilson, Johnson not only refused to consider the proposed closed-shop provision but also failed to indicate that he might consider acontract which did not contain such a provision or to offer anyIIn its brief,the respondent questions the authority of the president of the local torepresent the Union, and further states that neither he nor Joe Wilson gave the respondentauthentic notice that they were duly authorized agents of the Union. The record is clearthatWilson, at least, identified himself as a representative of the Union and that theauthority of the two individuals to represent the Union was not questioned by the re-spondent.We find it unnecessary to pass upon this contention,however,since the re-spondent's position throughout the entire proceeding has not been that it refused to bar-gain because it was not sure that it was dealing with duly authorized agents, but ratherthat it was willing to bargain but was unwilling to sign a closed-shop contract. 128NATIONAL LABOR RELATIONS BOARDcounterproposal.The evidence clearly establishes that the respond-ent's attitude goes beyond an unwillingness to sign a closed-shopagreement.The respondent's actions throughout the negotiations,particularly the refusal to meet with a committee of the employees,and the refusal even to discuss a closed-shop contract,do not evidencea serious attempt.upon the part of the respondent to come to anagreement with the Union.We find that the respondent,on July 29,1937,and at all timesthereafter,refused to bargain collectively with the Union as therepresentative of its employees in the appropriate unit in respect torates of pay,wages,hours of employment,and other conditions ofemployment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I . above, havea close,intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand thefreeflow of commerce.THE PETITIONIn view of the findings in Section III-B above as to the appro-priate unit and the designation of the Union by a majority of therespondent's employees as their representative, it is not necessary toconsider the petition for certification of representatives.Conse-quently, the petition for certification will be dismissed.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW .1.Jackson Printing Pressmen and Assistants Union is a labororganization, within the meaning of Section 2 (5) of the Act.2.The pressmen, assistants, and stereotypers employed by the re-spondent, excluding the foreman, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.3.Jackson Printing Pressmen and Assistants Union was on July26, 1937, and at all times thereafter has been the exclusive repre-sentative of all employees in such unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Jackson Printing Press-men and Assistants Union as the exclusive representative of the em-ployees in the above-stated unit, the respondent has , engaged 'in and DECISIONS AND ORDERS129is engagingin unfair labor practices,withinthe meaningof Section8 (5) of the Act.5.The respondent, by interfering with, restraining, and coercingits employees in the exerciseof rightsguaranteedin Section 7 of theAct, has engagedin and is engaging in unfair labor practices,withinthe meaningof Section8 (1) of the Act.6.The aforesaidunfair labor practices are unfair labor practicesaffecting commerce,within themeaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,Jackson Daily News, Inc., Jackson,Mississippi,and itsofficers, agents,successors,and assigns, shall:1.Cease and desist :(a)From refusing to bargain collectively with Jackson PrintingPressmen and Assistants Union as the exclusive representative of thepressmen,assistants,and stereotypers employed by the respondent,excluding the foreman;.(b)From in any other manner interfering with, restraining, orcoercing its employees in the exerciseof the rightto self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with JacksonPrinting Press-men and Assistants Union as the exclusive representative of thepressmen,assistants,and stereotypersemployed by the respondent,excluding the foreman,in respect to rates of pay, wages,hours ofemployment,and other conditions of employment;Post immediately, and maintain for a period of at least thirty(30) consecutive days from the date of posting, notices to its employeesin conspicuous places throughout its pressroom,stating that therespondent will cease and desist as aforesaid;(c)Notify the Regional Director for the Fifteenth Region in writ-ing within ten(10) days from the date of this Order what steps therespondent has taken to comply herewith.And it is further ordered that the petition for investigation andcertification of representatives be, and it hereby is, dismissed.MR. DONALDWAKEFIELD SMITH took no part in theconsiderationofthe above Decision and Order.